Citation Nr: 0531795	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1955.  
He died on August [redacted], 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In this decision, the RO determined that the 
appellant was not a recognized surviving spouse for VA 
purposes regarding her claim for entitlement to dependency 
and indemnity compensation.

The Board remanded this claim in June 2004 for further 
development.  The case has now returned for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran and the appellant entered into a 
"solemnized" marriage on March [redacted], 2000.

2.  The veteran and appellant were married in, and resided 
in, the State of New Mexico.

3.  The veteran died on August [redacted], 2000.

4.  The State of New Mexico does not recognize "common law" 
marriage.

5.  The evidence does not establish that the appellant and 
the veteran had cohabitated prior to March 2000 or that the 
veteran had expressed a commitment to a common law marriage 
prior to March 2000.


CONCLUSION OF LAW

The appellant is not recognized as the veteran's surviving 
spouse for purposes of VA monetary benefits.  38 U.S.C.A. 
§ 103, 1102, 1304 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.1(j), 3.50, 3.52, 3.53, 3.54 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, VA's duties have been fulfilled to 
the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied this duty by means of letters issued in 
February 2003 and September 2004.  The appellant was told of 
the requirements to successfully establish her status as the 
veteran's recognized surviving spouse for VA purposes, 
advised of her and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The Statement of the Case (SOC) issued in March 2002 
and Supplemental Statement of the Case (SSOC) issued in 
August 2005 informed her of applicable law and regulations, 
the evidence reviewed in connection with her claim by VA, and 
the reasons and bases for VA's decision.  The content of 
these documents complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U. S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 

In addition, the Board finds that the AOJ has fully complied 
with its remand instructions issued in June 2004 by 
subsequently issuing the appropriate VCAA notification 
letter.  Thus, the remand does not present any basis for 
further development of the issued decided below.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, SSOC, and in the Board remand discussed above 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The record includes both a Marriage License and a Marriage 
Certificate that indicate the veteran and the appellant were 
formally married on March [redacted], 2000.  These documents were 
prepared in the State of New Mexico.  A Certificate of Death 
prepared in the State of New Mexico reported that the veteran 
died on August [redacted], 2000.  The residence listed in the 
appellant's claim for VA benefits received in August 2001 is 
in the State of New Mexico, as is her current residence.

In her written contentions and hearing testimony in March 
2002, the appellant asserted that she and the veteran had 
continuously cohabitated since 1986.  They had continuously 
lived in the State of Mexico for this entire period.  The 
appellant acknowledged at her hearing that they had never 
solemnized their marriage in any church or other type of 
ceremony prior to March 2000.  She claimed that she had not 
married the veteran for monetary gain as they both thought 
the veteran had many years left to live and she was 
considered the person with the more severe health problems.  
She argued that New Mexico law recognizes that a spouse is 
next of kin and she should be entitled to the VA benefits as 
the veteran's surviving spouse.  The appellant has also 
argued that it was "unfair, unethical, and unequal" for VA 
to discriminate against her when other spouses would receive 
VA monetary benefits if the state they resided in recognized 
common law marriages.  

For VA purposes, a marriage must be valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).  Based on the facts of this case, the Board finds 
that the controlling law in this case is the law in the State 
of New Mexico where the appellant and veteran had resided 
since the mid-1980s.

The laws of New Mexico define marriage as "a civil contract, 
for which the consent of the contracting parties, capable in 
law of contracting, is essential."  N.M. Stat. § 40-1-1 
(1978).  For a marriage to be valid, it must be formally 
entered into by a license, contract, and solemnized before an 
appropriate official.  The state is considered to be a party 
to the marriage contract.  N.M. Stat. §§ 40-1-1, 40-1-2, 40-
1-10 (1978); See In re Bivians' Estate, 98 N.M. 71, 652 P.2d 
744 (1982), Merrill v. Davis, 100 N.M. 552, 673 P.2d 1285 
(1983).  A common law marriage, effected only by present 
mutual consent of the parties followed by cohabitation, is 
not considered a valid or recognized marriage under the laws 
of New Mexico.  In re Gabaldon's Estate, 38 N.M. 392, 34 P.2d 
672 (1934).

According to VA law and regulation, a "spouse" is defined 
as a person of the opposite sex whose marriage to the veteran 
meets the requirements of § 3.1(j).  38 U.S.C.A. § 103(a); 
38 C.F.R. § 3.50(a).  A surviving spouse is a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and: (1) Who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. 
§ 103(a); 38 C.F.R. § 3.50(b). 

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) the marriage occurred 
one year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and (b) the 
claimant entered into the marriage without knowledge of the 
impediment, and (c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death as outlined in § 3.53, and (d) no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits other than accrued monthly 
benefits covering a period prior to the veteran's death.  
38 C.F.R. § 3.52.

A surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation if the marriage to the 
veteran occurred before or during his or her service or, if 
married to him or her after his or her separation from 
service, before the applicable date stated below.  A death 
pension may be paid to a surviving spouse who was married to 
the veteran: (1) one year or more prior to the veteran's 
death, or (2) for any period of time if a child was born of 
the marriage, or was born to them before the marriage, or (3) 
prior to the applicable delimiting date, which based on the 
veteran's active service during the Korean Conflict, is 
February 1, 1965.  38 C.F.R. § 3.54(a), (1), (2), (3)(vi).

Dependency and indemnity compensation payable under 38 U.S.C. 
1310(a) may be paid to the surviving spouse of a veteran who 
died on or after January 1, 1957, who was married to the 
veteran: (1) before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated, or (2) for one year or more, or (3) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 U.S.C.A. § 1304; 
38 C.F.R. § 3.54(c).

According to VA General Counsel's precedent opinion at 
VAOPGCPREC 58-91 (June 17, 1991), the provisions of 
38 U.S.C.A. § 103(a) provides in part that, where it is 
established that a claimant for gratuitous veterans' death 
benefits entered into a marriage with a veteran without 
knowledge of the existence of a legal impediment to that 
marriage, and thereafter cohabited with the veteran for one 
year or more immediately preceding the veteran's death, such 
marriage will be deemed to be valid.  The General Counsel 
concluded that the requirement of a marriage ceremony by a 
jurisdiction that does not recognize common law marriage 
constitutes a "legal impediment" to such a marriage for 
purposes of that section.

Based on the above law and precedent opinions, the Board 
finds that the State of New Mexico does not recognize the 
appellant's alleged cohabitation with the veteran as a common 
law marriage.  For the purposes of New Mexico law, their 
marriage did not begin until their wedding ceremony in March 
2000.  However, for VA purposes, their cohabitation could be 
recognized as a common law (deemed valid) marriage since New 
Mexico's requirement of a ceremony (and presumably the GC's 
analysis also applies to New Mexico's requirement of a 
license) is a "legal impediment" under the provisions of 
38 C.F.R. § 3.53.

The only evidence presented by the appellant to substantiate 
her cohabitation with the veteran prior to March 2000 is her 
own bald allegation.  She has failed to present any other lay 
statements, or documentation such as tax receipts, to 
corroborate this claim.  Other then her statements, there is 
no evidence that the veteran and the appellant presented 
themselves to the public as husband and wife or actually 
lived together prior to March 2000 or intended a common law 
marriage.  The Board finds her statements supporting the 
alleged common law marriage are not creditable.  See 
Washington v. Nicholson, No. 03-1828, slip op. at 5-6 (U.S. 
Vet. App. Nov. 2, 2005); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (Holding that interest in the outcome 
of a proceeding may affect the credibility of testimony.)  

She has not presented credible evidence that if the veteran 
and her considered themselves married why they decided in 
March 2000 to obtain a marriage license and solemnize this 
union with a ceremony.  The appellant has made vague 
references to her health as a reason for their marriage, but 
has not indicated why this situation warranted seeking the 
solemnization of their relationship.

In addition, the appellant has presented evidence that 
indicates the veteran himself did not consider their 
relationship a common law marriage.  At her hearing in March 
2002, when questioned why they had not formalized their 
marriage sooner, the appellant testified that she considered 
herself married to the veteran since 1983 when they began an 
intimate relationship.  (Transcript page 3.)  When questioned 
whether there had been any commitment prior to the actual 
marriage, the appellant responded in the negative.  
(Transcript page 4.)  When questioned why the veteran 
"wouldn't commit himself to marriage," the appellant 
responded that she did not know the reason as the veteran 
"never told me why."  (Transcript page 2.)  When asked if 
she had anything additional to add, the appellant commented:

Just that I was finally his wife.  I 
don't know.  I guess we just never got 
married.  I don't know why we didn't get 
married.  I guess we never realized how 
the system worked.  We never thought of 
that.  We weren't concerned with that, I 
guess.  I don't know.  He had his 
problems, and I had mine, I guess.  We 
just never got married before that.  That 
is all I can say.

(Transcript page 5.)

According to Black's Law Dictionary, a common law marriage 
requires "a positive mutual agreement, permanent and 
exclusive of all others, to enter into a marriage 
relationship..."  Id. at 144-45 (Abridged 5th ed. 1983).  The 
appellant's testimony tends to show that she and the veteran 
did not come to a mutual agreement to enter into a marriage 
relationship and, therefore, did not have a common law 
marriage.  Her testimony implies that she and the veteran had 
considered solemnizing their relationship, but the veteran 
had resisted.  In fact, she acknowledges that the veteran 
never informed her of his intentions regarding their 
relationship.  That is, while she considered them married, 
her testimony shows that the veteran did not make such a 
commitment to her or recognize a positive mutual agreement 
existed between them.  

In addition, this testimony appears to indicate that she was 
aware that a marriage license and ceremony were required in 
the State of Mexico in order to have a legally recognized 
marriage.  This evidence contradicts any allegation that she 
was unaware that common law marriage was not recognized by 
New Mexico, which is required under VA statutes and 
regulations, and was the factual premise for the VA General 
Counsel decision discussed above.  See VAOPGCPREC 58-91, 
paragraph 9 (...the lack of a ceremonial marriage in a 
jurisdiction which requires such for a valid marriage is a 
legal impediment which, if unknown to the claimant, can 
create the type of hardship 38 U.S.C.A. § 103(a) was intended 
to alleviate.)  Emphasis added.

As the appellant has failed to present evidence that would 
corroborate their cohabitation since 1986, and that her 
testimony shows that the veteran did not recognize a positive 
mutual agreement existed between them, the preponderance of 
the evidence is against finding that their relationship prior 
to March 2000 was a common law marriage or a deemed valid 
marriage.  In addition, as their formal marriage was less 
then one year in duration, and their relationship did not 
produce a child, she does not meet the legal criteria as a 
surviving spouse for VA purposes.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994) (Where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.)  

Based on the above evidence and analysis, her appeal must be 
denied.  Based on the above analysis, the preponderance of 
the evidence is against a finding that the appellant was the 
veteran's surviving spouse for VA purposes.  Therefore, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The appellant appears to argue that the Secretary's actions 
in this claim violated the due process and equal protection 
clauses of the Fifth and Fourteenth Amendments to the U. S. 
Constitution.  In this regard, it is noted that the U. S. 
Supreme Court held in Johnson v. Robison, 415 U.S. 361, 367-
68 (1974) that the Board does not have jurisdiction to 
determine the constitutionality of its governing statutes.  
(Adjudication of the constitutionality of congressional 
enactments has generally been thought beyond the jurisdiction 
of administrative agencies).


ORDER

As the appellant is not recognized as the deceased veteran's 
surviving spouse for VA purposes, her claim is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


